

116 S65 ES: Uyghur Forced Labor Prevention Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 65IN THE SENATE OF THE UNITED STATESAN ACTTo ensure that goods made with forced labor in the Xinjiang Uyghur Autonomous Region of the People’s Republic of China do not enter the United States market, and for other purposes.1.Short titleThis Act may be cited as the Uyghur Forced Labor Prevention Act.2.FindingsCongress finds the following:(1)In the Xinjiang Uyghur Autonomous Region of the People's Republic of China, the Government of the People’s Republic of China has, since April 2017, arbitrarily detained more than 1,000,000 Uyghurs, Kazakhs, Kyrgyz, Tibetans, and members of other persecuted groups in a system of extrajudicial mass internment camps, and has subjected detainees to forced labor, torture, political indoctrination, and other severe human rights abuses.(2)Forced labor, a severe form of human trafficking, exists within the Xinjiang Uyghur Autonomous Region’s system of mass internment camps, and throughout the region, and is confirmed by the testimony of former camp detainees, satellite imagery, and official leaked documents from the Government of the People’s Republic of China as part of a targeted campaign of repression of Muslim ethnic minorities.(3)Researchers and civil society groups have issued reports documenting evidence that many factories and other suppliers in the Xinjiang Uyghur Autonomous Region are exploiting forced labor, on July 22, 2020, the Bureau of Industry and Security of the Department of Commerce added 11 entities to the Entity List set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, after determining the entities had been implicated in human rights violations and abuses in the implementation of China’s campaign of repression, mass arbitrary detention, forced labor and high-technology surveillance against Uyghurs, Kazakhs, Kyrgyz, Tibetans, and members of other persecuted groups in the Xinjiang Uyghur Autonomous Region. (4)Since October 2019, the Bureau of Industry and Security of the Department of Commerce has added a total of 48 entities of the Government of the People's Republic of China to the Entity List set forth in Supplement No. 4 to part 744 of title 15, Code of Federal Regulations, in connection with their implication in human rights abuses in the implementation of China’s campaign of repression, mass arbitrary detention, forced labor, and high-technology surveillance against Uyghurs, Kazakhs, and other members of Muslim minority groups in the Xinjiang Uyghur Autonomous Region. As a consequence of their addition to the Entity List, comprehensive restrictions apply to the export, reexport, and in-country transfer of most United States-origin items to those 48 entities. Audits and traditional due diligence efforts to vet goods and supply chains in the Xinjiang Uyghur Autonomous Region are unreliable for identifying the absence of forced labor in the production of goods because of interference by the Government of the People’s Republic of China, including through intimidation of potential witnesses and concealment of relevant information. (5)Reports cited by the Department of Labor estimate that hundreds of thousands of ex-detainees who are Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in the People’s Republic of China may be working in conditions of forced labor following detention in re-education camps. Moreover, nongovernmental organizations estimate that more than 80,000 Uyghurs were transferred out of the Xinjiang Uyghur Autonomous Region to work in factories across the People’s Republic of China between 2017 and 2019, and some of them were sent directly from detention camps.(6)The Department of State’s June 2020 Trafficking in Persons Report found, Authorities offer subsidies incentivizing Chinese companies to open factories in close proximity to the internment camps and to receive transferred detainees at satellite manufacturing sites in other provinces. Local governments receive additional funds for each inmate forced to work in these sites at a fraction of minimum wage or without any compensation. The government has transported tens of thousands of these individuals to other areas within Xinjiang and to other provinces for forced labor under the guise of poverty alleviation and industrial aid programs..(7)U.S. Customs and Border Protection has issued 11 withhold release orders on goods suspected to be produced with forced labor in the Xinjiang Uyghur Autonomous Region. Goods subject to the withhold release orders include all cotton, cotton products, tomatoes, and tomato products, as well as certain garments, hair products, apparel, computer parts, and other goods.(8)In its 2019 annual report, the Congressional-Executive Commission on China found that goods reportedly produced with forced labor by current and former mass internment camp detainees included textiles, electronics, food products, shoes, tea, and handicrafts.(9)Under section 1091(a) of title 18, United States Code, a person commits genocide if the person “whether in time of peace or in time of war and with the specific intent to destroy, in whole or in substantial part, a national, ethnic, racial, or religious group as such—(1)kills members of that group;(2)causes serious bodily injury to members of that group;(3)causes the permanent impairment of the mental faculties of members of the group through drugs, torture, or similar techniques;(4)subjects the group to conditions of life that are intended to cause the physical destruction of the group in whole or in part;(5)imposes measures intended to prevent births within the group; or(6)transfers by force children of the group to another group..(10)As a direct result of the campaign of targeted and coercive population control of the Government of the People’s Republic of China’s against Uyghurs, the birthrate of the Uyghur population in the Xinjiang Uyghur Autonomous Region plummeted by 24 percent from 2017 to 2018, with birthrates in the Uyghur majority regions of Hotan and Kashgar decreasing by more than 60 percent from 2015 to 2018.(11)The policies of the Government of the People’s Republic of China are in contravention of its human rights commitments and obligations, including under—(A)the Universal Declaration of Human Rights;(B)the International Covenant on Civil and Political Rights, which the People’s Republic of China has signed but not yet ratified; and(C)the United Nations Protocol to Prevent, Suppress and Punish Trafficking in Persons Especially Women and Children (commonly known as the Palermo Protocol), to which the People’s Republic of China has been a state party since February 2010. 3.Statement of policyIt is the policy of the United States—(1)to strengthen the prohibition against the importation of goods made with forced labor, including by ensuring that the Government of the People’s Republic of China does not undermine the effective enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307), which prohibits the importation of all goods, wares, articles, and merchandise mined, produced or manufactured wholly or in part in any foreign country by … forced labor;(2)to lead the international community in ending forced labor practices wherever such practices occur through all means available to the United States Government, including by stopping the importation of any goods made with forced labor, including those goods mined, produced, or manufactured wholly or in part in the Xinjiang Uyghur Autonomous Region;(3)to actively work to prevent, publicly denounce, and end human trafficking, including with respect to forced labor, whether sponsored by the government of a foreign country or not, and to restore the lives of those affected by human trafficking, a modern form of slavery; (4)to regard the prevention of atrocities as a priority in the national interests of the United States; and(5)to address gross violations of human rights in the Xinjiang Uyghur Autonomous Region—(A)through bilateral diplomatic channels and multilateral institutions in which both the United States and the People’s Republic of China are members; and (B)using all the authorities available to the United States Government, including visa and financial sanctions, export restrictions, and import controls. 4.Strategy to enforce prohibition on importation of goods made through forced labor in the Xinjiang Uyghur Autonomous Region(a)Public comment(1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of the Treasury and the Secretary of Homeland Security shall jointly, and in consultation with the United States Trade Representative, the Secretary of State, and the Secretary of Labor, publish in the Federal Register a notice soliciting public comments on how best to ensure that goods mined, produced, or manufactured wholly or in part with forced labor in the People’s Republic of China, including by Uyghurs, Kazakhs, Kyrgyz, Tibetans, and members of other persecuted groups in the People's Republic of China, and especially in the Xinjiang Uyghur Autonomous Region, are not imported into the United States.(2)Period for commentThe Secretary of the Treasury and the Secretary of Homeland Security shall provide the public with not less than 60 days to submit comments in response to the notice required by paragraph (1).(b)Public hearing(1)In generalNot later than 45 days after the close of the period to submit comments under subsection (a)(2), the Secretary of the Treasury, the Secretary of Homeland Security, the Secretary of Labor, the United States Trade Representative, and the Secretary of State shall jointly conduct a public hearing inviting witnesses to testify with respect to the use of forced labor in the People’s Republic of China and potential measures, including the measures described in paragraph (2), to prevent the importation of goods mined, produced, or manufactured wholly or in part with forced labor in the People's Republic of China into the United States.(2)Measures describedThe measures described in this paragraph are—(A)measures that can be taken to trace the origin of goods, offer greater supply chain transparency, and identify third country supply chain routes for goods mined, produced, or manufactured wholly or in part with forced labor in the People’s Republic of China; and (B)other measures for ensuring that goods mined, produced, or manufactured wholly or in part with forced labor do not enter the United States.(c)Development of strategyAfter receiving public comments under subsection (a) and holding the hearing required by subsection (b), the Secretary of the Treasury and the Secretary of Homeland Security shall jointly, and in consultation with the Secretary of Labor, the United States Trade Representative, the Secretary of State, and the Director of National Intelligence, develop a strategy for preventing the importation into the United States of goods mined, produced, or manufactured wholly or in part with forced labor in the People’s Republic of China.(d)ElementsThe strategy developed under subsection (c) shall include the following:(1)A comprehensive assessment of the risk of importing goods mined, produced, or manufactured wholly or in part with forced labor in the People’s Republic of China, including from the Xinjiang Uyghur Autonomous Region or made by Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups in any other part of the People’s Republic of China, that identifies, to the extent feasible—(A)threats, including through the potential involvement in supply chains of entities that may use forced labor, that could lead to the importation into the United States from the People’s Republic of China, including through third countries, of goods mined, produced, or manufactured wholly or in part with forced labor; and (B)what procedures can be implemented or improved to reduce such threats.(2)A comprehensive description and evaluation—(A)of pairing assistance and poverty alleviation or any other government labor scheme that includes the forced labor of Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups outside of the Xinjiang Uyghur Autonomous Region or similar programs of the People’s Republic of China in which work or services are extracted from Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups through the threat of penalty or for which the Uyghurs, Kazakhs, Kyrgyz, Tibetans, or members of other persecuted groups have not offered themselves voluntarily; and(B)that includes—(i)a list of entities working with the government of the Xinjiang Uyghur Autonomous Region to move forced labor or Uyghurs, Kazakhs, Kyrgyz, or members of other persecuted groups out of the Xinjiang Uyghur Autonomous Region; (ii)a list of products mined, produced, or manufactured wholly or in part by entities on the list required by clause (i);(iii)a list of entities that exported products described in clause (ii) from the People's Republic of China into the United States;(iv)a list of facilities and entities, including the Xinjiang Production and Construction Corps, that source material from the Xinjiang Uyghur Autonomous Region or from persons working with the government of the Xinjiang Uyghur Autonomous Region or the Xinjiang Production and Construction Corps for purposes of the poverty alleviation program or the pairing-assistance program or any other government labor scheme that uses forced or involuntary labor; (v)a plan for identifying additional facilities and entities described in clause (iv);(vi)an enforcement plan for each such entity, which may include issuing withhold release orders to support enforcement of section 5 with respect to the entity;(vii)a list of high-priority sectors for enforcement, which shall include cotton, tomatoes, and polysilicon; and(viii)an enforcement plan for each such high-priority sector. (3)Recommendations for efforts, initiatives, and tools and technologies to be adopted to ensure that U.S. Customs and Border Protection can accurately identify and trace goods made in the Xinjiang Uyghur Autonomous Region entering at any of the ports of the United States.(4)A description of how U.S. Customs and Border Protection plans to enhance its use of legal authorities and other tools to ensure that no goods are entered at any of the ports of the United States in violation of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307), including through the initiation of pilot programs to test the viability of technologies to assist in the examination of such goods.(5)Guidance to importers with respect to—(A)due diligence, effective supply chain tracing, and supply chain management measures to ensure that such importers do not import any goods mined, produced, or manufactured wholly or in part with forced labor from the People’s Republic of China, especially from the Xinjiang Uyghur Autonomous Region;(B)the type, nature, and extent of evidence that demonstrates that goods originating in the People's Republic of China were not mined, produced, or manufactured wholly or in part in the Xinjiang Uyghur Autonomous Region; and(C)the type, nature, and extent of evidence that demonstrates that goods originating in the People's Republic of China, including goods detained or seized pursuant to section 307 of the Tariff Act of 1930 (19 U.S.C. 1307), were not mined, produced, or manufactured wholly or in part with forced labor.(6)A plan to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to implement and update the strategy developed under subsection (c).(e)Submission of strategy(1)In generalNot later than 270 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security, in consultation with the Secretary of Labor, the United States Trade Representative, and the Secretary of State, shall submit to the appropriate congressional committees a report that—(A)in the case of the first such report, sets forth the strategy developed under subsection (c); and(B)in the case of any subsequent such report, sets forth any updates to the strategy.(2)Updates of certain mattersNot less frequently than annually after the submission under paragraph (1)(A) of the strategy developed under subsection (c), the Secretary shall submit to the appropriate congressional committees updates to the strategy with respect to the matters described in clauses (i) through (vi) of subsection (d)(2)(B).(3)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex, if necessary.(4)Public availabilityThe unclassified portion of each report required by paragraph (1) shall be made available to the public.(f)Rule of constructionNothing in this section may be construed to limit the application of regulations in effect on or measures taken before the date of the enactment of this Act to prevent the importation of goods mined, produced, or manufactured wholly or in part with forced labor into the United States, including withhold release orders issued before such date of enactment. 5.Rebuttable presumption that import prohibition applies to goods mined, produced, or manufactured in the Xinjiang Uyghur Autonomous Region or by certain entities(a)In generalThe Commissioner of U.S. Customs and Border Protection shall, except as provided by subsection (b), apply a presumption that, with respect to any goods, wares, articles, and merchandise mined, produced, or manufactured wholly or in part in the Xinjiang Uyghur Autonomous Region of the People’s Republic of China or produced by an entity on a list required by clause (i), (iii), or (iv) of section 4(d)(2)(B)—(1)the importation of such goods, wares, articles, and merchandise is prohibited under section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and (2)such goods, wares, articles, and merchandise are not entitled to entry at any of the ports of the United States.(b)ExceptionsThe Commissioner shall apply the presumption under subsection (a) unless the Commissioner determines that—(1)the importer of record has—(A)fully complied with the guidance described in section 4(d)(5) and any regulations issued to implement that guidance; and(B)completely and substantively responded to all inquiries for information submitted by the Commissioner to ascertain whether the goods were mined, produced, or manufactured wholly or in part with forced labor; and(2)the good was not mined, produced, or manufactured wholly or in part by forced labor.(c)Report requiredNot less frequently than every 180 days, the Commissioner shall submit to the appropriate congressional committees and make available to the public a report that lists all instances in which the Commissioner declined to apply the presumption under subsection (a) during the preceding 180-day period. (d)RegulationsThe Commissioner may prescribe regulations—(1)to implement paragraphs (1) and (2) of subsection (b); or (2)to amend any other regulations relating to withhold release orders in order to implement this section.(e)Effective dateThis section takes effect on the date that is 300 days after the date of the enactment of this Act.6.Diplomatic strategy to address forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the heads of other appropriate Federal agencies, shall submit to the appropriate congressional committees a report that includes a United States strategy to promote initiatives to enhance international awareness of and to address forced labor in the Xinjiang Uyghur Autonomous Region of the People's Republic of China.(b)Matters To be includedThe Secretary shall include in the report required by subsection (a) the following:(1)A plan to enhance bilateral and multilateral coordination, including sustained engagement with the governments of countries that are partners and allies of the United States, to end the use of Uyghurs, Kazakhs, Kyrgyz, Tibetans, and members of other persecuted groups in the Xinjiang Uyghur Autonomous Region for forced labor. (2)A description of public affairs, public diplomacy, and counter-messaging efforts to promote awareness of the human rights situation, including with respect to forced labor, in the Xinjiang Uyghur Autonomous Region.(3)A plan—(A) to coordinate and collaborate with appropriate nongovernmental organizations and private sector entities to raise awareness about goods mined, produced, or manufactured wholly or in part with forced labor in the Xinjiang Uyghur Autonomous Region; and (B)to provide humanitarian assistance, including with respect to resettlement and advocacy for imprisoned family members, to Uyghurs, Kazakhs, Kyrgyz, Tibetans, and members of other persecuted groups, including members of such groups formerly detained in mass internment camps in the Xinjiang Uyghur Autonomous Region.(c)Additional matters To be includedThe Secretary shall include in the report required by subsection (a), based on consultations with the Secretary of Commerce, the Secretary of Homeland Security, and the Secretary of the Treasury, the following:(1)To the extent practicable, a list of—(A)entities in the People’s Republic of China or affiliates of such entities that use or benefit from forced labor in the Xinjiang Uyghur Autonomous Region; and(B)foreign persons that act as agents of the entities or affiliates described in subparagraph (A) to import goods into the United States.(2)A plan for working with private sector entities seeking to conduct supply chain due diligence to prevent the importation of goods mined, produced, or manufactured wholly or in part with forced labor into the United States.(3)A description of actions taken by the United States Government to address forced labor in the Xinjiang Uyghur Autonomous Region under existing authorities, including—(A)the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);(B)the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441; 22 U.S.C. 2656 note); and(C)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex, if necessary.7.Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note) is amended by adding at the end the following:(F)Serious human rights abuses in connection with forced labor..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment.(c)Transition rule(1)Interim reportNot later than 180 days after the date of the enactment of this Act, the President shall submit to the committees specified in section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 a report that identifies each foreign person, including any official of the Government of the People's Republic of China, that the President determines is responsible for serious human rights abuses in connection with forced labor with respect to Uyghurs, Kazakhs, Kyrgyz, or members of other Muslim minority groups, or other persons in the Xinjiang Uyghur Autonomous Region.(2)Imposition of sanctionsThe President shall impose sanctions under subsection (c) of section 6 of the Uyghur Human Rights Policy Act of 2020 with respect to each foreign person identified in the report required by paragraph (1), subject to the provisions of subsections (d), (e), (f), and (g) of that section.8.SunsetSections 4, 5, and 6 shall cease to have effect on the earlier of—(1)the date that is 8 years after the date of the enactment of this Act; or(2)the date on which the President submits to the appropriate congressional committees a determination that the Government of the People’s Republic of China has ended mass internment, forced labor, and any other gross violations of human rights experienced by Uyghurs, Kazakhs, Kyrgyz, Tibetans, and members of other persecuted groups in the Xinjiang Uyghur Autonomous Region. 9.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Forced laborThe term forced labor—(A)has the meaning given that term in section 307 of the Tariff Act of 1930 (19 U.S.C. 1307); and(B)includes convict labor and indentured labor under penal sanctions.(3)Foreign personThe term foreign person means a person that is not a United States person. (4)PersonThe term person means an individual or entity.(5)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or (B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity.Passed the Senate July 14, 2021.Secretary